Case 7:16-cr-00478-CS Document 393 Filed 08/06/20 Page 1 of 4
Case 7:16-cr-00478-CS Document 391-1 Filed 07/23/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

any on aia = me ~ _ _ ~ — _- _ _ —_ i: — me xX
UNITED STATES OF AMERICA
PRELIMINARY ORDER OF
= FF = FORFELTURE/MONEY JUDGMENT

DAMON WHEELER, S6 16 Cr. 478 (CS)

a/k/a “Ross” :

Defendant.

ee

WHEREAS, on or about August 30, 2017, DAMON WHEELER,

a/k/a “Ross” (the “defendant”), among others, was charged in one
count of a two-count Superseding Indictment, S6 16 Cr. 478 (CS)
(the “Indictment”), with conspiracy to distribute and possess with
the intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 846 (Count One) ;

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 21, United States Code, Section 853, of any and all
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of the offense and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offenses charged in
Count One of the Indictment, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of the offenses charged in Count One

of the Indictment;
Case 7:16-cr-00478-CS Document 393 Filed 08/06/20 Page 2 of 4
Case 7:16-cr-00478-CS Document 391-1 Filed 07/23/20 Page 2 of 4

WHEREAS, on or about October 13, 2017, after a jury
trial, the defendant was found guilty as to Count One of the
Indictment;

WHEREAS, the Government seeks a Money Judgment in the
amount of $367.00 in United States currency pursuant to Title 21,
United States Code, Section 853, representing the proceeds
traceable to the commission of the. offense charged in Count One of
the Indictment that the defendant personally obtained; and

WHEREAS, as a result of acts and/or omissions of the
defendant, the proceeds traceable to the offense charged in Count
One of the Indictment that the defendant personally obtained cannot
be located upon the exercise of due diligence;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
THAT:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant was found guilty after a
jury trial, a money judgment in the amount of $367.00 in United
States currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offense charged in Count One of the
Indictment that the defendant personally obtained, shall he
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture/Money
Case 7:16-cr-00478-CS Document 393 Filed 08/06/20 Page 3 of 4
Case 7:16-cr-00478-CS Document 391-1 Filed 07/23/20 Page 3 of 4

Judgment is final as to the defendant, DAMON WHEELER, a/k/a “Ross”,
and shall be deemed part of the sentence of the defendant, and
shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or

dispose of Forfeitable property, including depositions,
Case 7:16-cr-00478-CS Document 393 Filed 08/06/20 Page 4 of 4
Case 7:16-cr-00478-CS Document 391-1 Filed 07/23/20 Page 4 of 4

interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture/Money Judgment, and to amend it as
necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Alexander J. Wilson,
Chief of the Money Laundering and Asset Forfeiture Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New

York 10007.

SO ORDERED:

(Abby, Korhek 7 [Ro[e

HONORABLE “ATHY SEIBEL DATE
UNITED STATES DISTRICT JUDGE

a
